Wright, J.,
concurring in part and dissenting in part.
I concur with the first paragraph of the syllabus and Part II A of the majority opinion. Because I believe the majority opinion otherwise unduly negates the power of townships to adopt zoning regulations, I must dissent with respect to the second paragraph of the syllabus and Parts I and II B.
*395I
In my view, R.C. Chapter 1509 does not clearly preempt Section 801.0 A of the zoning resolution. I reach that conclusion, in part, because a reviewing court should normally defer to local zoning decisions, Willott v. Beachwood (1964), 175 Ohio St. 557, 26 O.O.2d 249, 197 N.E.2d 201, and because preemption of local ordinances is the exception, not the rule.
In Set Products, Inc. v. Bainbridge Twp. Bd. of Zoning Appeals (1987), 31 Ohio St.3d 260, 31 OBR 463, 510 N.E.2d 373, we rejected the argument that state regulation of surface mining preempted local zoning regulations that prohibited such mining. In so ruling, we noted that “[t]he purpose of adopting a comprehensive township zoning plan is to promote the public health, safety, and morals.” Id. at 265, 31 OBR at 466-467, 510 N.E.2d at 378. Similarly, I would hold that Section 801.0 A, although broad in scope, is also a part of a comprehensive township zoning plan to promote public health and safety, and thus is within the township’s zoning power under R.C. 519.02 and 1509.39 to regulate drilling activities within the township.
The majority cites Yorkavitz v. Columbia Twp. Bd. of Trustees (1957), 166 Ohio St. 349, 2 O.O.2d 255, 142 N.E.2d 655, in support of its proposition that a township cannot regulate that which the state, by statute, has encouraged. Yorkavitz is inapplicable, however, because the ordinance the Yorkavitz court rejected was an ordinance that declared a regulated activity, airports, to be a nuisance, a declaration that the court found to be in direct conflict with a statute encouraging airport development. Here, nothing expressed within Section 801.0 A directly conflicts with the statutory language of R.C. Chapter 1509, which admittedly promotes the development of our state’s oil and gas resources. Contrary to the majority’s view, 801.0 A does not operate “as if Newbury Township has declared oil and gas wells to be nuisances per se in all areas zoned residential * * A township should be permitted to determine whether it wants oil and gas wells drilled within areas it has reserved for residential development, even if those areas currently could be better characterized as agricultural rather than residential. Restricting drilling to locations zoned commercial or industrial, contrary to the majority’s assertion, is not the same as declaring wells to be nuisances per se.
The majority’s imposition of an extra-statutory requirement that townships narrowly tailor their regulations to take into account local conditions, such as the character of the land, or population densities, in regulating oil and gas drilling, is simply not supported by statute or our prior decisions. The statute requires only that the regulations be directed to health and safety, that they be as restrictive as the provisions of R.C. Chapter 1509 or the rules adopted thereunder, and that they do not attempt to regulate in several areas specifi*396cally preempted by the statute, such as the minimum distance a new well may be drilled from streets, roads and highways. Because these statutory requirements are met, I would permit Section 801.0 A to stand as a proper exercise of Newbury Township’s zoning authority.
II
I find the restriction in Section 801.0 B that precludes drilling within three hundred feet of an inhabited structure to be, on its face, a rational and legitimate health and safety regulation. There simply is no need for the trial court to inquire further into the township’s motives.
Were we deciding whether this regulation effectuates an unconstitutional taking, we would examine whether it is substantially related to a legitimate governmental interest in the health, safety or welfare of the community. Columbia Oldsmobile, Inc. v. Montgomery (1990) 56 Ohio St.3d 60, 564 N.E.2d 455. In its analysis, however, the majority imposes an even higher level of scrutiny to determine whether this regulation passes statutory muster. A standard as exacting as that demanded by the majority should not be applied here. In deciding whether a township regulation constitutes a legitimate exercise of delegated statutory authority, we need only examine whether it rationally promotes township health and safety, not whether it is narrowly tailored to address such concerns.
The majority’s puzzling decision to remand this issue to the trial court to determine whether the distance restriction is “an attempt to adopt health and safety standards” is not accompanied by instructions on how the court should accomplish this task. Should the township be required to put on expert testimony that its regulation will further the goals of protecting public health and safety? I don’t think so. Should the township trustees be subject to cross-examination as to their motives in passing the regulation? Of course not. Yet the majority’s insistence that the court make a finding on this issue will require submission of some evidence, either by affidavit or testimony, to confirm what is plain on the face of the regulation — that the restriction rationally promotes public health and safety. Because I cannot countenance such an unnecessary waste of judicial resources, and because this court could dispose of this issue as a matter of law,51 respectfully dissent from Part II B of the majority opinion.

. Indeed, the majority goes out of its way to suggest that R.C. Chapter 1509 may so effectively protect public health and safety that additional regulation on distances to inhabited buildings would not promote legitimate regulatory goals. Resolution of that issue is a matter of law, not a matter of fact, and the trial court is no better equipped than we to resolve it. Although I *397would vehemently dissent if the majority were to hold that R.C. Chapter 1509 absolutely preempts township health and public safety regulation in this area, I would nevertheless prefer a clear statement of the law to an implicit invitation to the trial court to declare the same.